DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Final communication in response to communication filed 
Election/Restrictions
Claims 35-45 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species 1, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/2/22.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1,10-15,22,25-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pagnanelli 9837989.

With respect to claim 1, figure 3A of Pagnanelli discloses an apparatus, comprising: a first core process including: 
a first multiplier [12A] configured to multiply a first input [Xn] with a first coefficient; 
a second multiplier [12B] configured to multiply a second input [Yn] with a second coefficient; and 
a first adder [13A] configured to sum outputs of the first and second multipliers to generate a first output [output of 13A];
 a second core process including: 
a third multiplier [12C] configured to multiply a third input [Xn] with a third coefficient; 
a fourth multiplier [12D] configured to multiply a fourth input [Yn] with a fourth coefficient; and 
a second adder [13B] configured to sum outputs of the third and fourth multipliers to generate a second output [output of 13B]; 
wherein the first and third inputs are derived from the second output; and wherein the second and fourth inputs are derived from the first output.
	With respect to claim 10, figure 3A of Pagnanelli discloses the apparatus of claim 1, wherein the first output is a digital value of a first digital sinusoid signal.
	With respect to claim 11, figure 3A of Pagnanelli discloses the apparatus of claim 10, wherein the second output is a digital value of a second digital sinusoid signal having a same frequency as the first digital sinusoid signal but being offset in phase from the first digital sinusoid signal.
	With respect to claim 12, figure 3A of Pagnanelli discloses the apparatus of claim 1, further comprising:
a first delay element [11A] configured to store the first output and generate the second and fourth inputs; and
a second delay element [11B] configured to store the second output and generate the first and third inputs.
	With respect to claim 13, figure 3A of Pagnanelli discloses the apparatus of claim 12, wherein each of the first and second delay elements are multibit digital registers.
With respect to claim 14, figure 3A of Pagnanelli discloses the apparatus of claim 13, where each multibit digital register is formed by D-type flip-flops.
With respect to claim 15, figure 3A of Pagnanelli discloses the apparatus of claim 14, wherein the D-type flip-flops are clocked by a same clock signal.
With respect to claim 22, figure 3A of Pagnanelli discloses an apparatus, comprising a scalable processing architecture comprising a plurality of core processes, wherein each core process comprises:
a first multiplier [12A/C] configured to multiply a first input [Xn] with a first coefficient;
a second multiplier [12B/D] configured to multiply a second input [Yn] with a second coefficient; and
a first adder [13A/B] configured to sum outputs of the first and second multipliers to generate a first output [output of 13A/B];
wherein the first inputs of the core processes are coupled together to receive a signal derived from the first output of a first one of the core processes; and
wherein the second inputs of the core processes are coupled together to receive a signal derived from the first output of a second one of the core processes different from the first one of the core processes.
	With respect to claim 25, figure 3A of Pagnanelli discloses the apparatus of claim 22, further comprising:
a first delay element [11A] configured to store the first output and generate the first inputs of the core processes; and
a second delay element [11B] configured to store the second output and generate the second inputs of the core processes.
	With respect to claim 26, figure 3A of Pagnanelli discloses the apparatus of claim 25, wherein each of the first and second delay elements are multibit digital registers.
	With respect to claim 27, figure 3A of Pagnanelli discloses the apparatus of claim 26, where each multibit digital register is formed by D-type flip-flops.
	With respect to claim 28, figure 3A of Pagnanelli discloses the apparatus of claim 27, wherein the D-type flip-flops are clocked by a same clock signal.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Pagnanelli 9837989 in view of Lee et al. 6426977.

With respect to claim 23, figure 3A of Pagnanelli discloses the apparatus of claim 22, but does not disclose wherein the first coefficient for the first one of the core processes and the first coefficient for the second one of the core processes are different, and wherein the second coefficient for the first one of the core processes and the second coefficient for the second one of the core processes are different.
However, figure 4 of Lee et al. discloses wherein the first coefficient for the first one of the core processes and the first coefficient for the second one of the core processes are different, and wherein the second coefficient for the first one of the core processes and the second coefficient for the second one of the core processes are different.
It would have been obvious to one skilled in the art at the time the invention was made to use different coefficients since it was a known technique in the art. 
	With respect to claim 24, the above combination discloses the apparatus of claim 23, wherein the first and second coefficients are selected so that the first and second outputs define sinusoidal signals.

Allowable Subject Matter
Claims 2-9, 16-21 and 29-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C JAGER whose telephone number is (571)272-7016.  The examiner can normally be reached on 8:30 - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JAGER/
Primary Examiner, Art Unit 2842
8/27/22